DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed  5/20/2022. Claims 1 and 6-14 are pending in the application. Claim 1 was amended and new claims 12-14 were added. Claims 2-5 were previously canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2022 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 6 -14 are rejected under 35 USC 103 as being unpatentable over ranch seasoning for example as described in Waite et al. (Vol. 74, Nr. 2, 2009-Journal of Food Science, M83-M93).
Regarding claim 1, and  6 - 8, Waite (Materials and Methods page M84, column 2) discloses buttermilk ranch seasoning/dressing made by combining mayonnaise with buttermilk, according to the following recipe:
“2800 g mayonnaise (Kraft Real Mayonnaise, Kraft Foods, Inc., Northfield, Ill., U.S.A.), 1258 g buttermilk made with whole milk (Kroger, The Kroger Co. Cincinnati, Ohio, U.S.A.), 170 g dried chopped onions (Spice Classics, Por Han-Dee Pak, Inc. Cockeysville, Md., U.S.A.), 13 g canned minced garlic (Goya, Goya Foods, Inc., Secaucus, N.J., U.S.A.), 3.5 g dried parsley flakes (McCormick, McCormick and Co., Inc., Hunt Valley, Md., U.S.A.), 1.5 g iodized salt (Morton, Morton Intl., Inc., Chicago, Ill., U.S.A.), 1.2 g dried ground thyme (McCormick), 1.0 g xanthan gum (Bob's Red Mill, Newburg, Oreg., U.S.A.), 0.75 g ground black pepper (McCormick), and 0.75 g monosodium glutamate (Kroger). All ingredients were dispensed in a stainless steel mixing bowl and mixed by hand with a whisk to achieve a uniform consistency.“

“Kraft Real Mayonnaise” used in making the composition has an ingredient listing of :

“Soybean Oil, Water, Vinegar, Eggs, Contains Less Than 2% of Sugar, Salt, Egg Yolks, Natural Flavor (Contains Mustard), Lemon Juice Concentrate, Dried Garlic, Dried Onion, Paprika, Calcium Disodium EDTA .”

The product in Waite  is therefore an emulsified seasoning. Mayonnaise is an oil-in -water emulsion. The product above therefore has ingredients A-E as claimed.  The flavor oil claimed is an alternative to a non-flavor oil (edible fat and oil other than a flavor oil). As the flavor oil if added is a part of the emulsified seasoning, a blend of spices and  oil is functionally equivalent, without patentable distinction.
The content of oil and lactic acid in the product is considered to fall within the claimed broad range.
	Regarding claim 2 and 8, the composition comprises further emulsifier, egg yolk from mayonnaise.
Regarding claim 9, Waite discloses a method of mixing an  emulsion (mayonnaise) with a seasoning liquid (buttermilk, fermented milk product) comprising lactic acid, and a dried vegetable ingredient (onion, parsley) as described above.  Regarding the heat treatment step, Waite references prior art wherein product was heated at 70.8 deg. C (column 2 paragraph 2 line 6) for shelf stability. Selection of suitable time temperature combinations is considered within the technical capability of one of ordinary skill in the art.
Regarding claim 10, the method as above is carried out in the presence of an emulsifier, because both egg yolk and xanthan gum are present in the composition.
Regarding claim 11, product is typically added to raw or cooked vegetables or meat. 
Regarding claim 12, based on a pH unadjusted  product in Waite contains  lactic acid in the claimed range (cross-referenced prior art suggests 1.75% lactic acid for stability M83 column 2 line 12).
Regarding claim 13, the pH of the product is about 4.0 (M84 column 2 line 2) which falls within the claimed range.
Regarding claim 14, the product comprises vinegar from mayonnaise.
	Claim(s) 1,2 and 6-14 are rejected under 35 USC 103 as being unpatentable over Yamanaka et al. (JP2016-013105 A), in view of Nakazawa Foods (JP2007-325560A) cited by the applicant in an IDS.
Regarding claims 1 and 6-8, Yamanaka (abstract) discloses a liquid seasoning for heat cooking containing the following  red pepper (dried vegetable); garlic (spice); organic acid, which may be lactic acid [0013] at acid level of 0.07 to 0.28%;  vegetable oil at 0.1 to 1.2 mass%, which fall within, are close to, or overlap the claimed ranges. Regarding the claimed dried vegetable ingredients, Yamanaka discloses that the seasoning is used to make kimchi flavored pans and in hot pot cooking. In hot pots, typically vegetables including cabbage, are added [0023]. If the seasoning product is intended for use in a hot pot preparation for example, it would have been obvious to one of ordinary skill in the art to add vegetables in dry form to the seasoning with a reasonable expectation of success. Motivation to do so is available from Nakazawa Foods [0019] disclosing  the successful addition of a vegetable ingredient,  to a liquid seasoning. As both Yamanaka and Nakazawa Foods are directed to liquid seasoning compositions for similar applications, one would modify the product in Yamanaka  with added dry vegetable ingredients, with a reasonable expectation of success. 
Further,  attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

No coaction or cooperative relationship between the added vegetable components and the other ingredients that which produces a new, unexpected and useful function, has been established.
Yamanaka discloses lecithin, which is a known emulsifier may be added [0020], meeting the limitation in claims 6 and 8.  A liquid seasoning for cooking contains for example chili powder, garlic paste, an organic acid, sesame oil, fish sauce, and white miso or soybean miso (fermented plant product) [0017], meeting the limitation in claim 7.
The claim requires either a flavor oil or an edible oil other than a flavor oil, and a flavor oil is a fat or oil in which a flavor component is added to the edible fat or oil, the claim is therefore interpreted to contain an edible oil with or without added flavor.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the method in claims 9 and 10, Yamanaka discloses that after blending the raw materials shown in Tables 1 to 3 , and  addition of water, homogenization in a mixer, which by definition is emulsification, is done. Yamanaka discloses retort sterilization at a 100 deg. C [0022]. The claim recites heating at a lower temperature similar to pasteurization. As both methods are routinely practiced in food processing with a view to food safety and extending shelf life under targeted storage conditions, selection of a temperature and time for heat processing is an obvious modification, with a reasonable expectation of success. 
Regarding claim 11, Yamanaka discloses cooking food with the liquid seasoning added [0023]. 
Regarding claim 12, Yamanaka discloses 0.28% lactic acid which is close to the claimed 0.3%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Regarding claim 13, Yamanaka discloses  product having pH 4.0 [0016].
Regarding claim 14, Yamanaka discloses vinegar in the composition [0013].
Claims 1, 2 and 6-14 are therefore prima facie obvious in view of the art.
Response to Arguments
	Applicant’s arguments regarding Yamanaka in view of claim amendments have been considered, and are persuasive.  The previous rejections are withdrawn. However, upon further consideration, new grounds of rejection are made.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793